                                                                          DISTRICT OF OREGON
                                                                               FILED
                                                                             February 18, 2020
                                                                       Clerk, U.S. Bankruptcy Court



         Below is an order of the court.
 1
 2
 3
 4
 5
                                                         _______________________________________
 6                                                                 PETER C. McKITTRICK
                                                                   U.S. Bankruptcy Judge
 7
 8
 9                               UNITED STATES BANKRUPTCY COURT
10                                  FOR THE DISTRICT OF OREGON
11   In Re:                                        )
                                                   )   Bankruptcy Case No.
12   PETER SZANTO,                                 )   16-33185-pcm7
                                                   )
13                                                 )   ORDER DENYING DOC.
                                                   )   889
14                                                 )
                                  Debtor.          )
15                                                 )
16        The trustee in this chapter 7 case (the Trustee) is pursuing
17   litigation in Singapore relating to the enforcement of this court’s
18   October 2, 2018, order finding Debtor in contempt (the Contempt Order).
19   The Contempt Order requires, among other things, that Debtor sign
20   documents authorizing HSBC Bank Singapore Ltd. (HSBC) to release
21   information to the Trustee and assist the Trustee in obtaining turnover
22   of all property of the bankruptcy estate that Debtor transferred to
23   and/or was on deposit with HSBC.          It is clear from the docket in this
24   case, that Debtor has filed numerous motions seeking to undermine the
25   Trustee’s efforts in Singapore.
26        Debtor now has filed a motion captioned Peter Szanto’s Notice of


     Page 1 -    ORDER DENYING DOC. 889


                          Case 16-33185-pcm7   Doc 896   Filed 02/18/20
 1   Motion and Motion for: 1) Restraint of Trustee’s Actions Against Peter
 2   Szanto in Singapore 2) Sanctions Based on Intentional Infliction of
 3   Emotional Distress 3) Sanctions Based on Knowing and Purposeful Abuse of
 4   Process 4) Sanctions Based on Negligent Infliction of Emotional Distress
 5   (the Motion).    Doc. 889.   The court determines that a hearing is not
 6   necessary.   LBR 7007-1(d)(1)(made applicable to contested matters by LBR
 7   9013-1(a)(7)).
 8         Debtor’s argument that this court should enjoin the Trustee and
 9   impose $15 million in sanctions is premised on his contention that
10   “Singapore law provides no procedure for the recognition of foreign
11   Bankruptcy judgments.”    Doc. 889, p. 4.        Debtor’s request that this court
12   enjoin proceedings in Singapore and impose sanctions is denied on the
13   basis that Debtor has not satisfied the procedural or substantive
14   requirements for issuance of an injunction or the imposition of
15   sanctions.   Whether the Singapore court will recognize the Contempt Order
16   is an issue to be decided by the Singapore court, not this court, and
17   this court will not interfere in ongoing proceedings in Singapore.
18         The Court has considered any additional arguments raised by Debtor
19   in the Motion and finds them to be irrelevant and/or without merit.
20         For the reasons stated above,
21         IT IS HEREBY ORDERED that the Motion is DENIED.
22                                          ###
23   cc:   Peter Szanto (via ECF)
           Chapter 7 Trustee (via ECF)
24
25
26


     Page 2 -   ORDER DENYING DOC. 889


                       Case 16-33185-pcm7   Doc 896    Filed 02/18/20
